DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/25/2021 with respect to the prior art rejections of claims 23 and 24 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s arguments, see pages 10 – 12, filed 10/25/2021, with respect to the rejections of claims 23 – 24 under 35 USC 101 have been fully considered and are persuasive.  The rejections under 35 USC 101 of claims 23 – 24 has been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claims 1 – 22 have been considered but are not persuasive.
The applicant argues that Ni fails to teach “generat[ing] ADW identification information by processing the raw ADW data produced by the first sensor”.
The examiner respectfully submits that [0040] of Ni expressly teaches “As another example, work data may be inferred from sensor data provided by the user device 302 and/or the wearable device(s) 318, such as sensor data indicating when the user has been sitting for an extended period of time, GPS data indicating when the user is at a work location, etc.”
The applicant argues that Ni fails to teach “generat[ing] ADW identification information … using one or more neural networks pre-trained to recognize a predefined set of ADWs”.

The applicant argues that Ni fails to teach “identifying a dominant activity for the respective time period”.
The examiner respectfully submits that Ni must inherently identify the dominant activity for each time frame as illustrated in [0044] in order for the correlations to health outcomes to be determined on the device [0045], and the user interfaces of FIGs 1A – 1D illustrate the dominant activity as the activity having the greatest activity during the each time period. 
The applicant argues that Ni does not teach “four or more generic activities from the group…”.
The examiner respectfully submits that Ni teaches identifying activities such as time sitting, steps taken, moving distance, locations, keyboard inputs, etc., which at least cover the claimed elements of inactivity, interacting with a computer, ambulating, and ambulating with location information. As noted above, Ni expressly teaches using sensor data from wearable device 318 for processing a correlation between identified activities and health outcomes – elements such as inactivity and ambulating may be indicative of both health and work activities.
The applicant argues that Ni does not teach using an “accelerometer, an orientation sensor, motion sensor, or gyroscopic sensor” to produce data used for ADW identification.
The examiner respectfully submits that Ni teaches the use of motion and position sensing elements [0037] to capture data for inferring activities, including work activities such as sitting still or ambulating (i.e. user movement).

The examiner respectfully submits that Sella specifically teaches various sensor activation and sampling strategies for the purpose of improving battery life and optimizing activity determination with an example sampling timeframe of 30 seconds [0119]. Sella does not merely adjust transmission rate, but actively activates sensors. Processing cannot occur if there is no sensor data to process. Sella further expressly teaches activating sensors for sampling relative to total time periods [0119]. Therefore the combination of Ni and Sella do in fact perform similarly to the claims of the instant application and Sella clearly provides motivation for modifying the sampling and transmission rates of the sensors to optimize battery life and data quality, therefore a rejection for a finding of obvious design choice is proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9, 12 – 14, 16, 17, and 23 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. (US 2018/0107793).

Regarding claim 1, Ni teaches:
A user-wearable electronic device, for monitoring user activities of daily work (ADW), comprising: 
(10, FIG. 2A, 2B); 
one or more sensors disposed in the housing, including a first sensor ([0033]) to sense motion of the user and produce raw ADW data; 
one or more processors (28), disposed in the housing and coupled to the one or more sensors, configured to: 
for each time period in a sequence of successive time periods, generate ADW identification information for the time period by processing the raw ADW data produced by the first sensor using one or more neural networks pre-trained to recognize a predefined set of ADWs, the pre-trained one or more neural networks each including a plurality of neural network layers, at least one layer of the plurality of neural network layers comprising a recurrent neural network, wherein an output of the one or more neural networks for each time period corresponds to the generated ADW identification information for the time period ([0045] correlations performed directly on the wearable device; [0046] – [0049] recurrent neural networks pre-trained for baseline values; [0015], [0020] – [0022] specific work activities are determined and further utilized to determine deviations to improve health, making it inherent that the work activities are known); and 
a communication interface ([0029]), disposed in the housing and coupled to at least one of the one or more processors, to transmit one or more reports corresponding to the user, wherein a respective report corresponding to the user includes the generated ADW identification information for one or more of the time periods in the sequence of successive time periods (FIG. 1A – 1D; the examiner notes that the claimed identification process is not solely dependent on the sensed motion data).
Regarding claim 2, Ni teaches:
The user-wearable device claim 1, wherein the predefined set of ADWs includes three or more activities of daily work and the generated ADW identification information for a respective time period in the sequence of successive time periods includes classification information identifying a dominant activity for the respective time period, wherein the dominant activity is one (FIG. 1A – 1D; dominant activities illustrated by graph structure).
Regarding claim 3, Ni teaches:
The user-wearable device of claim 2, wherein a respective report includes the classification information for a time period corresponding to the respective report in accordance with the identified dominant activity for a corresponding set of the time periods in the sequence of successive time periods (FIG. 1A – 1D).
Regarding claim 4, Ni teaches:
The user-wearable device of claim 1, wherein the predefined set of ADWs includes three or more activities of daily work and the generated ADW identification information for a respective time period in the sequence of successive time periods includes classification information identifying which, if any, of the ADWs in the predefined set of ADWs are consistent with the raw ADW data produced by the first sensor (FIG. 1A – 1D).
Regarding claim 5, Ni teaches:
The user-wearable device of claim 4, wherein in accordance with the classification information identifying an ADW which is consistent with the raw ADW data, a respective report includes the classification information identifying the ADW; and in accordance with the classification information not identifying any ADWs which are consistent with the raw ADW data, a respective report includes an indication of no ADWs for the respective time period (FIG. 1A – 1D).
Regarding claim 6, Ni teaches:
The user-wearable device of claim 1, wherein the predefined set of ADWs includes three or more activities of daily work and the generated ADW identification information for a respective time period in the sequence of successive time periods includes one or more count values associated with one or more of the ADWs in the predefined set of ADWs (FIG. 1A – 1D).
Regarding claim 7, Ni teaches:
The user-wearable device of claim 6, wherein a respective report includes the one or more count values associated with the one or more ADWs (FIG. 1A – 1D).
Regarding claim 8, Ni teaches:
The user-wearable device of claim 1, wherein the respective report further includes raw ADW data sensed during the respective time period (FIG. 1A – 1D).
Regarding claim 9, Ni teaches:
The user-wearable device of claim 1, wherein the predefined set of ADWs includes generic activities which are common to a plurality of job categories, and includes four or more generic activities from the group consisting of: operating a vehicle; being transported in a vehicle; ambulating within a defined work space; ambulating outside a defined work space; ambulating; interacting with another person; interacting with a computer or electronic device; and inactivity (FIG. 1A – 1D).
Regarding claim 12, Ni teaches:
The user-wearable device of claim 1, wherein the first sensor comprises an accelerometer, an orientation sensor, motion sensor, or gyroscopic sensor ([0016], [0033]).
Regarding claim 13, Ni teaches:
The user-wearable device of claim 1, further comprising a location or proximity sensor disposed in or on the housing (52); 
wherein the one or more processors are further configured to: 
determine location information for the user based on data from the location or proximity sensor ([0033]); and 
generate at least a portion of the ADW identification information for the time period by processing the raw ADW data produced by the first sensor and the location information for the user using at least one of the one or more neural networks ([0012], [0033], [0040]).
Regarding claim 14, Ni teaches:
The user-wearable device of claim 13, wherein the location or proximity sensor is configured to obtain or generate range or proximity information corresponding to a range or proximity to one or more beacons at known locations in an environment occupied by the user; and wherein at least one processor of the one or more processors is configured to determine the ([0012], [0033], [0040]).
Regarding claim 16, Ni teaches:
The user-wearable device of claim 1, wherein the predefined set of ADWs includes N distinct ADWs, where N is an integer greater than 2, and the ADW identification information generated by the one or more processors for the time period includes a vector having at least N elements, only one of which is set to a non-null value (FIG. 1A – 1D).
Regarding claim 17, Ni teaches:
The user-wearable device of claim 1, wherein the pre-trained one or more neural networks include a first neural network having a first configuration; the communication interface is configured to receive an updated configuration for the first neural network; and the one or more processors are further configured to reconfigure the first neural network with the updated configuration, and to thereafter generate ADW identification information for time periods subsequent to the reconfiguring of the first neural network, using the first neural network configured using the updated configuration ([0055] – baselines continually updated and are used in defining the neural network).

Regarding claim 23, Ni teaches:
An activities of daily work (ADW) monitoring system, comprising: 
one or more processors disposed in a housing of a user-wearable electronic device, the one or more processors configured to (10, FIG. 2A, 2B): 
collect raw ADW data produced by a first sensor disposed in the housing ([0033]); 
for each time period in a sequence of successive time periods, generate ADW identification information for the time period by processing the raw ADW data produced by the first sensor using one or more neural networks pre-trained to recognize a predefined set of ADWs, the pre-trained one or more neural networks each including a plurality of neural network layers, at least one layer of the plurality of neural network layers comprising a recurrent neural network, wherein an output of the one or more neural networks for each time period corresponds to the generated ADW identification information for the time period ([0045] correlations performed directly on the wearable device; [0046] – [0049] recurrent neural networks pre-trained for baseline values; [0015], [0020] – [0022] specific work activities are determined and further utilized to determine deviations to improve health, making it inherent that the work activities are known); and 
transmit one or more reports corresponding to the user, wherein a respective report corresponding to the user includes the generated ADW identification information for one or more of the time periods in the sequence of time periods (FIG. 1A – 1D; the examiner notes that the claimed identification process is not solely dependent on the sensed motion data).
Regarding claim 24, Ni teaches:
The ADW monitoring system of claim 23, wherein the housing is configured to be worn by or embedded in a device worn by the user (FIG. 2A, 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ni as applied to claim 1 above, and further in view of Nuthi (US 2012/0158419).

Regarding claim 10, Ni teaches monitoring across multiple activities, but fails to expressly recite any specific job categories:
The user-wearable device of claim 1, wherein the predefined set of ADWs includes job-specific activities which are specific to a job category selected from the group consisting of: retail; stocking; customer service; restaurant service; cleaning; manufacturing; security; delivery; healthcare; landscaping; and farming.
However, Nuthi teaches a healthcare hygiene compliance monitoring system including an activity monitor for monitoring individual healthcare providers and determining various activities that they perform throughout the day (FIG. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the general teachings of Ni regarding monitoring work activities to the specific intended use of a healthcare job category as disclosed by Nuthi for the predictable advantage of detecting healthcare worker hygiene compliance.
Regarding claim 11, Nuthi teaches:
The user-wearable device of claim 10, wherein the predefined set of ADWs is specific to the healthcare job category, and includes two or more activities from the group consisting of: attending to a patient; performing a specific procedure; washing hands; and charting ([0003], [0016]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ni as applied to claim 1 above, and further in view of Lee et al. (US 2017/0049376).

Regarding claim 15, Ni teaches identifying activities from raw motion data using neural networks, but fails to expressly disclose:
The user-wearable device of claim 1, wherein the one or more processors is configured to generate the ADW identification information for a respective time period in the sequence of successive time periods by: generating a set of scores, including one or more scores for each ADW in the predefined set of ADWs; in accordance with the generated set of scores, determining 
However, Lee teaches identifying a particular activity by scoring the probabilities of various activities (FIG. 2 – 4 and associated text).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the scoring probabilities teachings of Lee in the activity recognition system of Ni for the predictable advantage of improving the identification of the sensed activity using probabilities.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ni as applied to claim 1 above, and further in view of Thomas et al. (US 2015/0289802).

Regarding claim 18, Ni teaches a small body worn device, but fails to expressly disclose the specific size:
The user-wearable device of claim 1, wherein the communication interface comprises a wireless transceiver, the user-wearable device has a total weight no greater than 50 grams, and the user-wearable device includes a rechargeable battery disposed within the housing, wherein the battery has sufficient capacity to enable operation of the user-wearable device for at least one day before the battery requires recharging.
However, Thomas teaches a user-wearable activity monitor 1 having a mass below 10 grams and a rechargeable battery.
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a small, discreet, easy to wear activity .

Claims 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ni as applied to claim 1 above, and further in view of Sella (US 2016/0379476).

Regarding claim 19, Ni teaches:
The user-wearable device of claim 1, wherein: 
the raw ADW data is raw sensor data ([0026]); 
the ADW identification information indicates which activity of the predefined set of ADWs characterizes each time period of the sequence of successive time periods (FIG. 1A – 1D); 
Ni fails to expressly disclose the durations of samples and transmission intervals:
the successive time periods each have a duration of no more than 30 seconds; and 
the predefined times at which the communication interface transmits reports for the user occur at intervals of no less than 5 minutes.
Sella teaches dynamic transmission of activity monitor sensors and messages based on sensed activity (FIG. 6, [0113] – [0124]).
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to define the granularity of the activity identification steps and the transmission of reports intervals to any desired times that would provide the required activity monitoring resolution and battery life desired (Sella [0113]).

Regarding claim 20, Ni fails to expressly disclose the event based transmission intervals.
The user-wearable device of claim 1, wherein the communication interface is configured to transmit a report at a predefined event selected from the group consisting of: 
a detected violation; 
a crossed threshold of time during which an activity has been performed; 

a crossed threshold of activity counts; and 
a powering event during which the user-wearable device is attached to or placed in a vicinity of a power source.
Sella teaches dynamic event based transmission of activity monitor sensors and messages based on sensed activity events (FIG. 6, [0113] – [0124]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include event based report transmissions as disclosed by Sella to improve the detection and reporting of abnormal events.

Regarding claim 21, Ni teaches:
The user-wearable device of claim 1, wherein: 
the raw ADW data is raw sensor data ([0026]); 
the ADW identification information indicates which activity of the predefined set of ADWs characterizes each time period of the sequence of successive time periods (FIG. 1A – 1D); 
Ni fails to expressly disclose the durations of samples and transmission intervals:
the successive time periods each have a duration of no more than 30 seconds; 
the one or more processors are configured to receive raw ADW data from the first sensor at a rate of no less than 10 samples per second, in accordance with a sampling period, and 
for each time period in the sequence of time periods, a ratio of the time period to the sampling period is no less than 100.
Sella teaches dynamic transmission of activity monitor sensors and messages based on sensed activity (FIG. 6, [0113] – [0124]).
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to define the granularity of the activity identification steps and the transmission of reports intervals to any desired times that would provide the required activity monitoring resolution and battery life desired (Sella [0113]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ni as applied to claim 1 above, and further in view of Niklewski et al. (US 2013/0042863).

Regarding claim 22, Ni teaches rechargeable power source and USB for recharging ([0027] – [0029]):
The user-wearable device of claim 1, further comprising a rechargeable battery (26) disposed within the housing, wherein the one or more processors are further configured to: 
Ni fails to expressly disclose:
perform a predefined set of tasks while the user-wearable device is determined to be connected to a power source for recharging the user-wearable device's battery, the predefined set of tasks including transmitting recorded information not transmitted while the user- wearable device is not connected to the power source for recharging the user-wearable device's battery, and receiving update information for reconfiguring at least one aspect of the user-wearable device.
However, Niklewski teaches docking stations for recharging of patient BMUs including performing various pre-defined tasks when BMUs are recharging ([0063] – [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the docking station capabilities of Niklewski in the system of Ni for the predictable advantage of being able to update sensors remotely, for example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624